Citation Nr: 1219701	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active military service from February 1954 to April 1957.  He died in December 2003, and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing held in May 2006. A transcript of that hearing is of record. 

In February 2007 and November 2010, the Board remanded the case for additional development.  The Board finds that the Appeals Management Center (AMC) has complied with the Remand Orders, and that neither the appellant nor her representative has contended otherwise; therefore, it may proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  The Veteran died in December 2003; the cause of the Veteran's death was lymphomatous meningitis, due to or as a consequence of non-Hodgkins lymphoma.

2.  The Veteran was not service-connected for any disability at the time of his death.

3.  The Veteran did not serve in Vietnam between January 9, 1962, and May 7, 1975, or in Korea with certain units along the DMZ from April 1, 1968, to August 31, 1971.

4.  There is no evidence of record indicating that an exposure, disease, or other incident in service caused or contributed substantially or materially to the Veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VCAA notice must also include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

In this case, VA satisfied its duty to notify by means of a letter dated in May 2004 from the RO to the appellant, which was issued prior to the RO decision in July 2004.  Specifically, this correspondence apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  Regarding the Hupp requirements, the Veteran was not service connected for any disabilities at the time of his death.  The May 2004 letter provided the appellant with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

After exhausting all available means, including contacting the National Personnel Record Center (NPRC), in December 2010, the RO made a formal finding of the unavailability of the Veteran's service personnel records, and thus records of any  exposure to asbestos or pesticides, due to a fire at the NPRC in 1973.  Therefore, there is a heightened obligation to assist the appellant in the development of her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Board finds that VA has complied with its duty to assist the appellant in the development of her claim.  VA has obtained service treatment records (STRs),
private treatment records, and a medical opinion in furtherance of the appellant's claim.  She was provided with the opportunity to give testimony before the Board.  No VA medical records were identified by the appellant.  The appellant has not indicated, and the record does not contain evidence, that the Veteran received disability benefits from the Social Security Administration (SSA).  See 38 C.F.R. 
§ 3.159 (c) (2).

A pertinent VA opinion with respect to the issue on appeal was obtained in June 2009.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA opinion obtained in this case is adequate, as it is predicated on consideration of service records and post-service private records and provides a rationale for the conclusion that the Veteran's death was not caused by his service.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning this issue of entitlement to service connection for the cause of the Veteran's death has been met.  See 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  Analysis

The Veteran died in December 2003.  The certificate of death lists the immediate cause of the Veteran's death as lymphomatous meningitis, due to or as a consequence of non-Hodgkins lymphoma.  The certificate of death notes that the interval between the onset of lymphomatous meningitis and death was one month, while the interval between the onset of non-Hodgkins lymphoma and death was less than one year.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's non-Hodgkins lymphoma was caused by his exposure to herbicides, asbestos, and/or pesticides during service.  Specifically, she claims that the Veteran was exposed to asbestos in 1956 while working as a tank repairman in the motor pool at Fort Polk, Louisiana, and that he was exposed to pesticides by way of drinking contaminated water at Fort Polk.  She also claims that the Veteran was exposed to herbicides while serving on active duty during the Korean War.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, non-Hodgkins lymphoma shall be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e), including non-Hodgkins lymphoma, must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran may establish exposure to herbicides on a factual basis, or exposure may be presumed if the Veteran served in Vietnam between January 9, 1962, and May 7, 1975, or in Korea with certain units along the DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R. § 3.307.  

Lymphomas also qualify for application of a presumption for radiation-exposed veterans, see 38 C.F.R. § 3.309(d), and any malignant tumor manifested to a compensable degree within a year of separation from qualifying military service may be presumed to have been incurred in or aggravated during such service.  38 C.F.R. §§ 3.307, 3.309.

VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (Sept. 29, 2006).  It should be noted that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to the Veteran's alleged exposure to herbicides, the available service records do not indicate, nor does the appellant claim, that the Veteran physically served in the Republic of Vietnam during the Vietnam era.  The Board acknowledges that the Veteran served during the Korean conflict era.  However, even if the Veteran actually served in Korea, Agent Orange was used from April 1968 to July 1969.  This use was long after the Veteran's release from active duty.  The DD 214 shows that his military occupational specialty (MOS) was that of armor basic.  As such, there is no indication that his duties included the handling of or routine exposure to herbicides.  Therefore, the Veteran is not entitled to the presumption that he was exposed to an herbicide agent during such service pursuant to 38 C.F.R. § 3.307(a)(6), and there is no evidence indicating actual exposure to herbicides in service.  Thus, the cause of the Veteran's death is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  

Likewise, there is no evidence of record, other than the appellant and her representative's statements, which indicate the Veteran was exposed to asbestos or pesticides during service.  The MOS of armor basic does not suggest that the Veteran was exposed to asbestos or pesticides as part of his duties.  Pre-service and/or post-service records similarly do not demonstrate occupational or other asbestos exposure.  Even if the Veteran had been exposed to asbestos or pesticides in service, a link must be established by competent medical evidence between his cause of death and any exposure.  In this case, no medical professional has related the Veteran's fatal cancers to any asbestos or pesticide exposure in service.  

At the time of the Veteran's death, service connection was not in effect for any disability.  STRs are completely negative for findings, complaints, or diagnosis of any cancer-related disabilities.  There is no evidence that the Veteran had a malignant tumor within one year of service.  The first contemporaneous medical evidence of cancer and the Veteran's eventual death is more than 40 years after the Veteran was discharged from active service and from when his claimed exposures during service occurred.  The passage of more than 40 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Maxson v. West, 12 Vet. App. 453, 459 (1999).  Furthermore, there are no allegations of a continuity of symptoms from service that are related to the principal or contributory causes of the Veteran's death.

Finally, the claims file does not contain any competent medical opinion finding a causal relationship between the Veteran's terminal cancer and exposure to any environmental toxin, such as herbicides, asbestos, or pesticides.  The Board acknowledges the April 2004 correspondence of Dr. J.J.P., the Veteran's oncologist, which states that the Veteran died as the result of disseminated high-grade non-Hodgkins lymphoma, and that "this may have been related to environmental exposures during his service in the Korean War."  This opinion is speculative in nature as the physician merely indicated that there might be a relationship between the Veteran's death and unspecified environmental toxins.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

On the other hand, in June 2009, a VA internist reviewed the claims file, noted that the Veteran had no foreign service, and concluded that "there is no medical or evidence therein to support the claim that the development of the lymphoma is associated with an event, injury, or disease in service."  Thus, the doctor opined that "it is less likely than not that [the Veteran's] death is attributable in any way to his military service."  This opinion is more probative because the doctor reviewed the claims file, reached a definite conclusion, and provided a rationale for her opinion.  

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including any claimed exposure to herbicides, asbestos, or pesticides.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


